Citation Nr: 1017850	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  91-43 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the back with traumatic deformity at L1 and 
retained foreign bodies, currently evaluated as 20 percent 
disabling (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 and subsequent rating 
decisions from the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim to the RO in November 1992, 
January 1997, and May 2008 for further development and 
consideration. 


FINDING OF FACT

Range of motion testing has shown the Veteran to have 
moderate limitation of motion in his lumbosacral spine, with 
forward flexion at least 80 degrees; and the evidence fails 
to show neurological manifestations of the Veteran's low back 
disability, or intervertebral disc syndrome (IVDS).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 
5237, 5242, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The initial rating decision was made 
prior to the enactment of the current laws and regulations.  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in May 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
January 2010 supplemental statement of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Consideration must be given to the Veteran's possible 
entitlement to "staged" ratings to compensate him for times 
since filing the claim when this disability may have been 
more severe than at other times during the course of his 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran requested an increased rating in May 1990.  
During the course of this appeal, the criteria for evaluating 
back disabilities changed several times.  The first change 
occurred in September 2002, and the second in September 2003.  
In this decision, the criteria in effect prior to September 
2002; the criteria in effect between September 2002 and 
September 2003; and the criteria effective from September 
2003, have all been considered.

A. Orthopedic Considerations

The Veteran's disability is currently rated at 20 percent 
based on the criteria in effect under former Diagnostic Code 
5295-5292 for lumbosacral strain and limitation of motion of 
the lumbar spine.  

A 20 percent evaluation was assigned for moderate limitation 
of motion, and a 40 percent evaluation was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

On VA examination in July 1990, forward flexion was 80 
degrees, and extension, lateral flexion, and rotation were 
normal.  

On VA examination in July 1993, forward flexion was 80 
degrees, extension was 10 degrees, and lateral flexion was 30 
degrees.

On fee basis examination in July 1998, forward flexion was to 
90 degrees, extension was to 25 degrees, and lateral flexion 
was to 25 degrees.

A fee basis examination was conducted in January 2003.  The 
following was recorded:

Movement
Active
Passive
Normal 
Flexion
0-60
0-60
0-95
Extension 
0-00
0-00
0-30
Right Lateral 
Bending
0-10
0-10
0-40
Left Lateral 
Bending
0-10
0-10
0-40
Right Rotation 
0-35
0-35
0-35
Left Rotation 
0-35
0-35
0-35

A fee basis examination was conducted in December 2005.  The 
following was recorded:

Movement
Normal 
Degrees
Degree that pain 
occurs
Flexion
0-90
80
80
Extension 
0-30
25
25
Right Lateral 
Bending
0-30
25
25
Left Lateral 
Bending
0-30
25
25
Right Rotation 
0-30
25
25
Left Rotation 
0-30
25
25

A fee basis examination was conducted in August 2008.  The 
range of motion of the lumbar spine was 80 degrees flexion, 
20 degrees extension, 15 degrees lateral right lateral 
bending, 20 degrees left lateral bending, and 25 degrees 
rotation bilaterally.  

Severe limitation of motion has not been shown.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 20 percent 
rating is assigned for a lumbosacral strain with muscle spasm 
on extreme forward bending, loss of spine motion, unilateral, 
in standing position; while a 40 percent rating was assigned 
for a severe lumbosacral strain with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or for some of the above with 
abnormal mobility on forced motion.  

The evidence of record does not show that the Veteran's whole 
spine lists to the opposite side, and there is no mention of 
a positive Goldthwaite's sign in the Veteran's medical 
records.  On VA examination in August 2008, the examiner 
stated that Goldthwaite's sign did not show separation of L5 
and the sacrum.  The examiner also noted that there was no 
listing of whole spine, forward bending was normal, and there 
was no abnormal motion.  Accordingly, the evidence fails to 
show that the Veteran has a severe strain of the lumbar 
spine.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

Under the new criteria, a 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or when there is muscle spasm, or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  

The Veteran is not entitled to an increased, 40 percent, 
rating under the new criteria, since he has displayed forward 
flexion of at least 80 degrees during examinations.

A higher disability evaluation is not warranted on the basis 
of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Fee basis examination in December 
2005 noted that the Veteran had pain after repetitive use 
which had a major functional impact.  There was no fatigue, 
weakness, lack of endurance, or incoordination.  The examiner 
was unable to make a determination regarding the degree of 
limitation of motion caused by the pain.  At the August 2008 
examination, the Veteran was noted to have no pain on active 
or passive motion, and no pain or limitation of motion on 
repetitive use.  As such, additional disability based on 
functional loss has not been shown.

B.  Neurological Considerations

The revised regulations also mandate that consideration be 
given to any associated objective neurologic abnormalities 
(in addition to orthopedic manifestations), including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  

VA examination in August 2008 noted that the Veteran did not 
have a separately ratable neurological disability related to 
his low back disability.  VA and private treatment records 
have also been reviewed, but similar to the VA examination 
reports, they too fail to show evidence of a neurological 
disability as a result of the Veteran's back condition.

An additional rating is not warranted for neurological 
manifestations of a low back disability.

C.  IVDS

The ratings for IVDS have also changed several times during 
the course of this appeal.

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate impairment, with 
recurrent attacks, while 40 percent rating was assigned for 
severe IVDS, with recurring attacks with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 based on the number of incapacitating episodes a 
person has in the past 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week but less than two weeks in the past 12 month period; 
while a 20 percent rating is assigned for incapacitating 
episodes with a total duration of between two and four weeks 
in a 12 month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

There is no medical evidence to suggest that the disc disease 
warrants a rating in excess of 20 percent under either the 
old or revised rating criteria.

With regard to the old rating criteria, the evidence fails to 
show severe IVDS, with recurring attacks with intermittent 
relief.  Examination in December 2005 noted that the Veteran 
did not have signs of IVDS or nerve root impairment.  
Multiple straight leg raising and Lasegue's tests were 
normal.   

With regard to the revised criteria, the Veteran's treatment 
records are devoid of any prescription of bed rest to treat 
his back condition.  

Accordingly, a higher rating is not available for IVDS under 
either the old or revised rating criteria.

D.  Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  A rating 
in excess of that assigned is provided for certain 
manifestations of the service-connected disorder but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disability.  The Veteran has not required 
hospitalization due to the service-connected disability.  He 
is already in receipt of a total disability rating due to 
individual unemployability.  Therefore, the Veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.

E.  Conclusion

As the 20 rating represented the greatest degree of 
impairment shown from the effective date of the grant of 
service connection to the present, under both the old and new 
criteria, there is no basis for staged ratings.  The 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and an increased rating is not 
warranted.


ORDER

Entitlement to a rating in excess of 20 percent for low back 
disability is denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


